Citation Nr: 1216839	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  10-16 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for restrictive lung disease with pleural calcifications, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.

In May 2011, the Veteran testified before a Veterans Law Judge at a videoconference hearing at the RO located in Detroit, Michigan.  A transcript of the proceeding has been associated with the claims file.  Subsequently, that Veterans Law Judge retired from the Board, and based thereon, the Veteran was provided with an opportunity for a new Board hearing before another Veterans Law Judge, which the Veteran declined in writing.  See Correspondence, December 2011; 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2011).  Therefore, this matter is ready for further review.

In a statement received in March 2012, the Veteran appears to be raising a claim for a higher disability evaluation for his service-connected hearing loss disability.  This matter is referred to the agency of original jurisdiction (AOJ) for appropriate clarification.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's restrictive lung disease with pleural calcifications is etiologically related to a disease, injury, or event in service, to include asbestos exposure.



CONCLUSION OF LAW

Service connection for restrictive lung disease with pleural calcifications is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

As an initial matter, the Board acknowledges that the Veteran, by way of his representative, submitted a March 2012 motion for the Board to remand the Veteran's claim to the agency of AOJ so that it may review the November 2011 VHA opinion and then readjudicate the Veteran's claim.  

The Board notes, however, that the Court of Appeals for the Federal Circuit held in Disabled American Veterans, et. al v. Secretary of Veterans Affairs, 419 F.3d 1317, 1324 (Fed. Cir. 2005), that under 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901(a), the Board may secure a medical opinion from within the department (i.e., a VHA opinion) while a claim is on appeal and consider any such opinion in the first instance without remanding the claim for readjudication by the agency of original jurisdiction.  See also Padgett v. Nicholson, 19 Vet. App. 133, 145 (2005) (holding similarly that under 38 U.S.C.A. § 7109, the Board may request an independent medical expert opinion and consider such in the first instance the information so obtained without remanding to the agency of original jurisdiction).

Here, the statement submitted by the Veteran following receipt of the VHA opinion merely reiterates assertions already of record when this claim was last reviewed by the AOJ.  Similarly, the treatment records submitted are also duplicates of records already associated with the claims file when this claim was last reviewed by the AOJ.  For these reasons, the motion to remand the claim to the RO for consideration of additional argument in response to the VHA opinion is denied.

The Board acknowledges that the Veteran also submitted an undated article written by Ms. T.R., treasurer for the Michigan Association of County Veterans Counselors (MACVC), in which she describes very general, commonly accepted facts regarding asbestos exposure, and restates in general terms VA law regarding obtaining service connection for an asbestos-related condition.  Because this article merely restates commonly accepted facts about asbestos exposure and VA laws already of record, and because the author does not appear to have undergone any medical training or to posses any medical expertise, the Board finds that article essentially restates information already of record in this appeal, and that remand to the agency of original jurisdiction is not required and would only serve to delay adjudication of the Veteran's claim.  See 38 C.F.R. § 20.1304 (2011).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim of entitlement to service connection for restrictive lung disease with pleural calcifications, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated February 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  

Because the Veteran's claim for service connection for restrictive lung disease with pleural calcifications is denied, as explained below, the Board finds that any notice deficiencies regarding the assignment of disability ratings and effective dates is moot.  See Dingess, 19 Vet. App. 473.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private medical records, and VA medical records are all in the claims file.  The Veteran has not identified any outstanding records relevant to his claims.  The Board finds that the record contains sufficient evidence to make a decision on the claim.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).  The Board notes that the Veteran was provided with a VA examination in April 2009.  Subsequently, the examiner twice changed her opinion by way of May 2009 and November 2010 addenda.  Based on conflicting evidence of record, in November 2011, the Board referred the case to the Veterans Health Administration ("VHA") for a medical opinion concerning the Veteran's claim.  A November 2011 medical opinion letter from a pulmonologist, Dr. R.G., Chief of Staff/11 at the VA Salt Lake City Health Care System, was subsequently received and associated with the claims file.  This opinion letter reflects that Dr. R.G. reviewed the claims file, provided the opinion requested, and provided detailed reasoning for his conclusions.  In light of the above, the Board finds that the record contains sufficient evidence to make a decision with regard to this claim.

The Board also notes that the Veteran and his representative were furnished a copy of the opinion and was advised that they had 60 days to submit relevant evidence or argument in response.  See 38 C.F.R. §§ 20.901, 20.903 (2011).  Subsequently, in March 2012, the Veteran submitted a further statement in support of claim, a few duplicative VA treatment records, and an excerpt from an article, which article is was previously addressed above.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served in the Navy from July 1963 to September 1966.  He claims that he incurred lung disease, to include restrictive lung disease with pleural calcification, as a result of his asbestos exposure in service.  Specifically, the Veteran alleges that he was exposed to asbestos while serving aboard the USS Sperry (a destroyer) around Vietnam from sleeping under pipes wrapped in asbestos and from repairing electrical equipment that came lose that was also covered with asbestos.  See Statement, August 2009.

As an initial matter, the Board notes that the Veteran's personnel records reflect that he was an electrician's mate in the Navy, and that the RO has conceded asbestos exposure in this case.

VA treatment records reflect that the Veteran presented in November 2008 requesting that he be evaluated for possible asbestos-related lung disease.  A December 2008 VA treatment record prepared by Dr. G., a pulmonologist, reflects that the Veteran reported a history of asbestos exposure and toxic fume exposure in service, as well as smoking a pack per day until 1990.  Dr. G. noted that pulmonary function testing revealed restrictive lung disease, with FEV1 of 56 percent, FEV1 over FVC of 75 percent, and total lung capacity of 57 percent.  Dr. G. also noted that a CT scan of the Veteran's chest revealed "pleural based focal calcification may be related to a previous rib fracture.  Calcified nodule in the left upper lung with left lung volume loss and scarring of the left lung base."  Dr. G. recorded a diagnosis of "restrictive lung disease secondary to asbestosis with pleural calcifications," and added "current smoker."  Subsequent VA treatment records prepared by Dr. G. dated June 2009, May 2010, and October 2010 likewise reflect diagnoses of restrictive lung disease secondary to asbestosis with pleural calcifications, as well as chronic left hemidiaphragm elevation since a motor accident in 1990.  

The Veteran was provided with a VA examination in April 2009.  The Veteran reported increased shortness of breath since 1999 that had progressively gotten worse.  The examiner acknowledged that the Veteran had been diagnosed by Dr. G. at the VA medical center in 2008 with restrictive lung disease due to asbestosis.  The examiner noted that the Veteran was an electrician's mate in service in the Navy, that he was stationed on a destroyer, he was exposed to asbestos while aboard the ship, and that he slept near pipes lined with asbestos, and toxic fume exposure was also noted.  The examiner also noted the Veteran's post-service history of working on a GM production line, but that the Veteran denied any asbestos exposure at work.  The examiner further noted the Veteran's history of smoking a pack per day for 25 years until quitting in 1990, and that he subsequently smoked cigars.  It was noted that the Veteran was currently using an inhaler (albuterol) for treatment that was somewhat effective.  The examiner incorporated the November 2008 CT scan into her report (including findings of rib fractures with callus formation on the left, pleural based focal calcification on the left upper lobe, volume loss of the left lung, and an impression of "pleural based calcification may be related to a previous rib fracture. . . ").  The examiner noted that the November 2008 PFTs showed a restrictive defect.  The VA examiner recorded a diagnosis of "restrictive lung disease secondary to asbestosis with pleural calcifications" opined that the Veteran's condition was the result of in-service asbestos exposure, and essentially reasoned that the Veteran was exposed to asbestos in service, there was evidence on diagnostic testing of "asbestosis," and that there was no evidence of exposure to asbestos post-service.  

An addendum opinion was provided by the same examiner in May 2009 (as well as a new CT scan).  The May 2009 addendum reflects that the examiner changed her opinion and opined that the Veteran's restrictive lung disease with pleural calcification was not related to service, reasoning that an "asbestosis" diagnosis could not be confirmed by history alone and that it could only be confirmed by an x-ray or CT scan.  In a second November 2010 addendum opinion, the VA examiner opined that "asbestosis" could only be confirmed by a bronchial wash or biopsy, and that the pleural plaque changes shown on the CT scan could be due to prior rib fractures.

A June 2009 VA treatment record prepared by Dr. G. reflects that he continued to follow the Veteran for "asbestos related pleural changes."  Symptoms of an occasional cough were noted, but with no phlegm.  A history of asbestos exposure in the 1960s was again noted.  A May 2009 CT scan report reflected no change from the prior study, patient "likely secondary to paralysis of left hemidiapraghm with associated passive alectasis of the left lower lobe and inferior lingula," multiple healed displaced left rib fractures, and a mild scar in the left upper lobe.  See VHA Opinion, November 2011 (noting "right" hemidiaphragm was a typographical error).  An impression of "restrictive lung disease secondary to asbestosis with pleural calcifications and chronic left hemidiaphragm elevation since a motor vehicle accident in 1990, current smoker," was noted, as well as a notation that the Veteran was advised to quit smoking.  The Veteran returned for a follow-up visit with Dr. G., and essentially the same findings and diagnosis were recorded.

Due to the conflicting medical opinions discussed above, in November 2011, the Board requested a medical opinion from a Veterans Health Administration pulmonologist (VHA opinion) to seek clarification as to whether the Veteran's lung disease is related to in-service asbestos exposure or is otherwise related to service.

A November 2011 VHA opinion from Dr. R.G., Chief of Staff/11 at the VA Salt Lake City Health Care System reflects that he reviewed the claims file, and opined that it is "most unlikely" that the Veteran's lung disease was caused by asbestosis or asbestos-related pleural disease .  First, Dr. R.G. explained that "asbestosis" constitutes fibrosis, scarring of the lung tissue, that is caused by inhalation of asbestos fibers, whereas in this case, the "strong evidence against the presence of asbestosis are absence of diffuse fibrotic changes on two CT scans and a normal diffusing capacity test."  Second, Dr. R.G. explained that "asbestos-related pleural disease" (ARPD) is a group of medical conditions that are also a complication of past inhalation of asbestos fibers that have characteristic clinical manifestations, such as pleural thickening (plaques), plaques that are calcified, mass-like changes ("round alectasis"), and malignancy (malignant mesothelioma and lung cancer), yet the characteristic radiographic abnormalities of ARPD were absent on both CT scans.  Third, Dr. R.G. explained that the Veteran's pleural calcifications were non-specific because it may be the result of past trauma, such as rib fractures, or infections (and Dr. R.G. noted that the Veteran lived in an area where fungal lung infections from histoplasma capsulatum and coccidoides imitis are common and present decades later as tiny, punctuate calcifications).  In other words, Dr. R.G. explained, the presence of pleural calcifications alone cannot be equated with ARPD.  Fourth, Dr. R.G. explained that as an electrician's mates, the Veteran's exposure to asbestos was most likely low comparatively speaking to pipe-fitters, and that it would be unusual for him to present with asbestosis or ARPD.  Fifth, Dr. R.G. explained that the most common manifestation of asbestosis is pleural plaques that are almost always bilateral and should be detected on CT scans and reported as characteristic changes by the radiologist interpreting the scan.  Sixth, Dr. R.G. explained that the Veteran had no bilateral pleural thickening, and the calcification pattern was atypical for ARPD and involvement was unilateral, in which case one must consider non-asbestos related causes, with chest trauma being the most likely explanation, such as a rib fracture.  In that regard, Dr. R.G. noted that a chest CT scan report noted "several displaced rib fractures."  Seventh, Dr. R.G. explained that the most common causes of restrictive pulmonary function patterns are obesity and heart problems such as congestive heart failure, and that the Veteran was obese (noting a November 2008 treatment record).  Dr. R.G. added that the Veteran's obesity was significant because the Veteran only had one normal hemi-diaphragm for breathing.  Dr. R.G. added that most importantly, spirometry showed normal diffusing capacity, a physiological indication that the Veteran does not have clinically significant pulmonary fibrosis, including asbestosis, and that a May 2009 record reflected that the Veteran had paralysis of the left hemi-diaphragm (noted by Dr. R.G. as mistransposed as the right hemi-diaphragm).  Eighth, Dr. R.G. explained that when asbestosis and ARPD do cause pulmonary restriction, the fibrosis is obvious, the diffusing capacity is severely reduced and pleural thickening and calcification are marked, whereas the Veteran had none.  In summary, Dr R.G. opined that the Veteran had several problems that may explain his restrictive pulmonary function test pattern, including multiple rib fractures from trauma post-service, paralysis of the left hemi-diaphragm, and obesity.

In light of the extensive rationale provided above, the Board finds the November 2011 VHA opinion by Dr. R.G. to be the most probative evidence of record as to whether the Veteran's restrictive lung disease with pleural calcifications are related to service.  Dr. R.G. reviewed the entire claims file and provided a comprehensive rationale for his conclusions, noting numerous factors that weighed against a relationship between the Veteran's current disability and in-service asbestosis exposure.

The Board acknowledges that the April 2009 VA examiner initially opined, prior to changing her opinion in May 2009 and November 2010 addenda, that the Veteran's restrictive lung disease was the result of in-service asbestos exposure.  The Board finds however, that because the April 2009 VA examiner later changed her opinion twice in May 2009 and November 2010 (and opining that it was not related to service), her earlier, favorable opinion is of far less probative value than the detailed opinion provided by Dr. R.G.

The Board also acknowledges, as noted above, that in November 2008, Dr. G. of the VA medical center recorded a diagnosis of "restrictive lung disease secondary to asbestosis with pleural calcifications," and that such diagnosis was again noted by him in June 2009, May 2010, and October 2010.  Given the lack of any rationale provided by Dr. G. in rendering that diagnosis, however, the Board finds that the detailed VHA opinion of Dr. R.G. has by far more probative value on the matter of whether the Veteran's current disability is related to service.

The Board has considered the Veteran's lay statements, including that he was exposed to asbestos in service, and that he attributes his current respiratory conditions to such asbestos exposure.  As noted above, asbestos exposure has been conceded in this particular case.  With regard to the Veteran's opinion regarding the etiology of his current respiratory condition, however, the Board finds that the Veteran, as a lay person, is generally not capable of opining on matters requiring medical knowledge, to include attributing his respiratory condition to in-service asbestos exposure over 40 years ago, which requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In that regard, the Board notes that Dr. R.G., who provided the detailed November 2011 VHA opinion (Chief of Staff/11, Salt Lake City Utah VA Health System), is clearly "a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  See 38 C.F.R. § 3.159(a)(1) (2011).  Finally, with regard to the Veteran's testimony that he has had lung problems since service, the Board notes that the first evidence of record of any complaint of an asbestos-related lung condition is a November 2008 VA treatment record.  While the Board is cognizant of the fact that the absence of medical evidence, in and of itself, may not alone render the Veteran's lay testimony not credible, the Board finds that, in any event, his lay assertions of continuity of symptomatology since service are considerably outweighed by the VHA opinion of Dr. R.G., which pointed to several post-service developments that accounted for his current disability, and the absence of several findings on CT scan and diffusing capacity tests that weighed strongly against a relationship between his current restrictive lung disease with pleural calcifications and asbestos exposure in service.

In sum, for the above reasons, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for restrictive lung disease with pleural calcifications, and the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for restrictive lung disease with pleural calcifications, to include as due to asbestos exposure, is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


